This is a petition for a writ of mandamus directed to the respondents and commanding them to open certain voting machines used in ward seven in the city of Warwick in the election on November 3, 1936, and to make a permanent record of the votes for councilman shown on said machines.
The instant case cites the same respondents and presents substantially the same questions of facts and law as were involved in the companion case of Ruerat v. Cappelli et al.,
which we have just decided by separate opinion. 56 R.I. 480. The only material difference is that the petitioner is *Page 498 
a candidate for councilman in the seventh ward, instead of for mayor as in the other case. Both cases were heard and argued together.
The instant case is governed by the discussion of facts and rulings of law which appear more fully in our opinion in Ruerat
v. Cappelli et al., supra.
For the reasons therein stated, we are of the opinion that we should also permit the petition in the instant case to be filed and to decide it upon its merits.
Likewise, in accordance with that opinion, the prayer of this petition for relief, directed to the respondents and also commanding them to open voting machines numbered 0639, 0590, 0973 and 0682 used in ward seven and to make a permanent record of votes cast for councilman as shown on said machines, should be granted.
It is further ordered that a writ of mandamus issue accordingly, returnable forthwith, and that said Louis W. Cappelli, as secretary of state, be authorized to break the seals placed in accordance with the order of this court made on the sixth day of November, 1936, and open said voting machines at any time in accordance with the powers conferred on him by statute.